Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 11-12, 15, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 calls for each hollow annular member, an upper annular portion, a lower annular potion, an outer annular portion, an inner annular portion, each hollow annular member, a plurality of holes in lines 2-4. It is unclear whether these elements are the same or different from the previously mentioned ones. Also, it is unclear to which hollow annular member “the air flow conduit” in line 5 refers. 
For claim 7, it is unclear whether air dispensing member and an inlet airline in lines 1-2 refer to the previously mentioned elements. 
For claim 11, it is unclear whether “each irrigation pipe” refers to one of the previously mentioned irrigation systems. Also it is unclear what “a said inlet water pipe”, and “a said outlet water pipe” means. 
For claim 12, it is unclear whether “each irrigation system” in line 3 refers to one of the previously mentioned irrigation systems. 
For claim 15, it is unclear whether “a plurality of holes” refers to the previously mentioned holes or different one. 
Claim 18 calls for a plurality of combination modular aeration and irrigation systems of claim 13. Thus, it is unclear whether “air dispersing members”, “each hollow annular member”, “an upper annular portion”, “a lower annular portion”, “an outer annular portion”, “an inner annular portion, “air flow conduits”, “air flow conduit”, “corresponding hollow annular member”, “hollow annular member” in para. #a refers to the previously corresponding elements of claim 13. Para. #b-g also have the same indefinite issues as explained in para.#a. Applicant is advised to avoid using shortcuts on the claim to avoid indefinite issue. 
For claim 19, it is unclear whether “each inner pot” and “outer pot” in lines 2-4 refer to the previously mentioned elements. 
For claim 20, it is unclear whether “each detachable fastening system” refers to the previously mentioned element or a new one. 
Claim 5 is rejected as being depending upon a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (D481103).
For claim 1, West discloses An air dispersing member (at least fig.6 for a fluid dispersing member that can deliver air and be buried) adapted for use buried in soil with an irrigation system, comprising: a hollow annular member (at least fig.6) comprising an upper annular 5portion (at least fig.3 and/or fig.6 for upper portion), a lower annular portion (at least fig.3 and/or fig.6 for lower portion), an outer annular portion (at least fig.5 and/or fig.6 for outer portion), and an inner annular portion (at least fig.5 and/or fig.6 for inner portion), the annular portions defining an air flow conduit within said hollow annular member (at least fig.6 for illustration of fluid flow), wherein at least one of said annular portions have defined therein a plurality of holes (at least fig.6 f or illustration) communicating between the air flow conduit to a location exterior of said hollow annular member, said hollow annular member 10thus being adapted to allow the passage of air into soil in which said air dispersing member has been buried by a user for aerating the soil (at least fig.6 for the capability of the device being buried and allow for passage of fluid).

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt (7418799).
For claim 8, Witt discloses An irrigation system (at least fig.2) for providing an optimal amount of water to potted plants, comprising: a. an inner pot (fig.2, #22) having a porous bottom portion (fig.2 for hole where #24 locates) and adapted for containing 20soil for hosting a plant or seed (at least fig.2 for pot having the capability); b. an outer pot (fig.1, #12) adapted for containing water to a certain water level in a bottom portion of said outer pot (at least figs. 1-2 for the capability), said inner pot adapted for residing partially nested in an upper portion of said outer pot (at least fig.3 for illustration), said inner pot and said outer pot together defining an at least partially enclosed space 25between the bottom portion of said inner pot and a bottom portion of said outer pot (at least fig.3), and with the bottom portion of said inner pot adapted for being located above water level adapted to be retained in the bottom portion of said outer pot (at least fig.3 for illustration); c. an inlet water pipe (at least fig.1 for inlet corresponding to a left pipe 32) and an outlet water pipe (at least fig.1 for outlet corresponding to a right pipe 32) in sealed communication with 30the bottom portion of said outer pot adapted for controlling the water level in the bottom portion of said outer pot (at least fig.2); and  2 of 7Atty. Ref.: 19-0043Filed Electronicallyd. at least one wicking pad (24) adapted to be in fluid communication between water in the bottom portion of said outer pot and the porous bottom portion of said inner pot.
For claim 11, Witt discloses a 15For cForplurality of irrigation systems in accordance with claim 8, each irrigation system interconnected to another irrigation system with at least a said inlet water pipe or a said outlet water pipe, for providing an optimal amount of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over West as applied to claim 1 above, and further in view of Dewey (6453607).
For claim 2 West discloses wherein said upper annular portion, said inner annular portion, said outer annular portion, and said inner annular portion, are 15each generally curved in shape (at least figs. 5-6). 
West is silent about wherein said hollow annular member is generally torus shaped and wherein said annular portions are combined to form said generally torus-shaped air dispersing member.
Dewey teaches a fluid delivering member wherein said hollow annular member is generally torus shaped and wherein said annular portions are combined to form said generally torus-shaped air dispersing member (at least fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the dispensing member of West with a generally torus shaped as taught by Dewey depending on user’s preferences in order to allow fluid to be dispensed from all directions around an object. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over West as applied to claim 1 above, and further in view of Villella (D399712).
For claim 3, Dewey discloses wherein said inner annular portion comprises a curved inner surface, said outer annular portion comprises a curved outer surface (at least fig.6)
Dewey is silent about wherein said upper annular portion comprises a flat upper surface, 20said lower annular portion comprises a flat lower surface, and wherein said annular portions are combined to form a conduit that is stadium shaped in cross- section.
Villella teaches a fluid dispensing device wherein an upper annular portion comprises a flat upper surface, 20alower annular portion comprises a flat lower surface, and wherein annular portions are combined to form a conduit that is stadium shaped in cross- section (at least fig.1 and/or fig.4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the portions of Dewey with an upper annular portion comprises a flat upper surface, 20alower annular portion comprises a flat lower surface, and wherein annular portions are combined to form a conduit that is stadium shaped in cross- section as taught by Villella depending on user’s preferences and/or the position of the device in order to provide stability to the placement of the device. 
Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over West as applied to claim 1 above, and further in view of Walter (395726).
For claim 4, West is silent about a plurality of said hollow annular members, each hollow annular member comprising an upper 25annular portion, a lower annular portion, 
Walter teaches a plurality of hollow members (at least fig.1 for plurality of hollow members 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of the hollow members of West with a plurality of hollow members as taught by Walter depending on the number of trees being planted in order to provide sufficient amount of fluid to the trees for optimal growth. Note, West as modified by Walter would result in a plurality of hollow members, each contains the limitations as claimed. 
For claim 6, West discloses an inlet airline (fig.6) connected to supply pressurized air from a source to said hollow annular member via one of said plurality of holes of said hollow annular member (at least fig.6 for illustration of a source by broken line).
West is silent about an air flow control device in line with said inlet airline.
Walter teaches an air flow control device in line with said inlet airline (fig.2 for valve #2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of West with an air flow control device in line with said inlet airline as taught by Walter in order to provide an adequate fluid supply to the target object for optimal growth. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over West as modified by Walter as applied to claims 4 and 6 above, and further in view of McSheehy (5285968) and Dryden (D278075). 
For claim 5, West as modified by Walter discloses wherein each said inner annular portion have defined therein a plurality of holes (West, at least fig.6 and/or Walter, fig.4) communicating between the air flow conduit to a location exterior of said hollow annular 5member, each said hollow annular member thus being further adapted to allow the passage of air into soil more closely adjacent plant roots.
West as modified by Walter is silent about wherein each said upper annular portion, each said outer annular portion, and each said lower annular portion, have defined therein a plurality of holes communicating between the air flow conduit.
McSheehy teaches a fluid dispensing member wherein each said upper annular portion has defined therein a plurality of holes communicating between the air flow conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positions of the holes of the member of  West as modified by Walter with upper annular portion has defined therein a plurality of holes communicating between the air flow conduit as taught by McSheehy depending on the position of the fluid dispensing member relatively to the plants in order to allow sufficient amount of fluid to be delivered for optimal growth. 
Dryden teaches a fluid dispensing member wherein each said outer annular portion and each said lower annular portion, have defined therein a plurality of holes communicating between the air flow conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positions of the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Walter.
For claim 7, West discloses An air dispersing member (at least fig.6 for a fluid dispersing member that can deliver air and be buried) adapted for use buried in soil with an irrigation system, comprising: a hollow annular member (at least fig.6) comprising an upper annular 5portion (at least fig.3 and/or fig.6 for upper portion), a lower annular portion (at least fig.3 and/or fig.6 for lower portion), an outer annular portion (at least fig.5 and/or fig.6 for outer portion), and an inner annular portion (at least fig.5 and/or fig.6 for inner portion), the annular portions defining an air flow conduit within said hollow annular member (at least fig.6 for illustration of fluid flow), wherein at least one of said annular portions have defined therein a plurality of holes (at least fig.6 f or illustration) communicating between the air flow conduit to a location exterior of said hollow annular member, said hollow annular member 10thus being adapted to allow the passage of air into soil in which said air dispersing member has been buried by a user for aerating the soil (at least fig.6 for the capability of the device being buried and allow for passage of fluid), an inlet airline (fig.6) connected to supply pressurized air from a source to said hollow annular member via one of said plurality of holes of said hollow annular member (at least fig.6 for illustration of a source by broken line).

Walter teaches an air flow control device in line with said inlet airline (fig.2 for valve #2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of West with an air flow control device in line with said inlet airline as taught by Walter in order to provide an adequate fluid supply to the target object for optimal growth. 
West as modified by Walter is silent about a plurality of air dispersing members, each said hollow annular member adapted for being employed in a corresponding plurality of soil locations 15and interconnected with a common pressurized air supply via each said inlet airline.
Walter teaches a plurality of hollow members (at least fig.1 for plurality of hollow members 5), each said hollow annular member adapted for being employed in a corresponding plurality of soil locations 15and interconnected with a common pressurized fluid supply via each said inlet line (at least fig.1 for illustration of the claimed capability). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of the hollow members of West with a plurality of hollow members as taught by Walter depending on the number of trees being planted in order to provide sufficient amount of fluid to the trees for optimal growth. 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt as applied to claim 8 and 11 above, and further in view of Potochnik (5491928).
For claim 9, Witt is silent about a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot.  
Potochnik teaches a system comprising a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot (at least figs. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Witt with a detachable fastening 5system as taught by Potochnik in order to allow the pots to be securely attached to one another in a staple position to effectively deliver fluid for optimal growth. 
For claim 10, Witt as modified by Potochnik is silent about wherein said detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion and a receptacle portion, and an upper flange portion on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said outer pot is twisted relative to said inner pot when the upper rim portion and the upper flange portion is engaged. 
Potochnik teaches a detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion (18) and a receptacle portion (fig.1 for portion between two #18 and/or another #18), and an upper .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt as applied to claim 8 and 11 above, and further in view of Galal et al. (2015/0048082).
For claim 12, Witt is silent about an inlet valve 20on each said inlet water pipe and an outlet valve on each said outlet water pipe of each irrigation system, wherein at least one of said inlet water pipes is detachable from a water supply upline from at least one 
Galal teaches a system comprising an inlet valve (36) 20on each said inlet water pipe and an outlet valve on each said outlet water pipe of each irrigation system (at least para 0030), wherein at least one of said inlet water pipes is detachable from a water supply upline from at least one of said inlet valves, and wherein at least one of said outlet water pipes is detachable from a water outlet system downline from at least one of said outlet valves to enable transport, relocation, 25and subsequent interconnection of said irrigation system to another location part of the same water supply and water outlet system or another water supply and water outlet system in a manner that water is not wasted during the relocation (at least para 0030). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Witt with an inlet valve 20on each said inlet water pipe and an outlet valve on each said outlet water pipe of each irrigation system, wherein at least one of said inlet water pipes is detachable from a water supply upline from at least one of said inlet valves, and wherein at least one of said outlet water pipes is detachable from a water outlet system downline from at least one of said outlet valves as taught by Galal in order to allow water control for individual system. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Hamlin (2016/0044879), West, and Walter. 
For claim 13, Witt discloses A combination modular aeration and irrigation system (at least fig.2) adapted for providing an optimal amount of air and water to, and facilitating growth of, a potted plant, 30comprising: an inner pot (fig.2, #22) having a porous bottom portion (fig.2 for hole where #24 locates) and adapted for containing 20soil for hosting a plant or seed (at least fig.2 for pot having the capability); an outer pot (fig.1, #12) adapted for containing water to a certain water level in a bottom portion of said outer pot (at least figs. 1-2 for the capability), said inner pot adapted for residing partially nested in an upper portion of said outer pot (at least fig.3 for illustration), said inner pot and said outer pot together defining an at least partially enclosed space 25between the bottom portion of said inner pot and a bottom portion of said outer pot (at least fig.3), and with the bottom portion of said inner pot adapted for being located above water level adapted to be retained in the bottom portion of said outer pot (at least fig.3 for illustration); an inlet water pipe (at least fig.1 for inlet corresponding to a left pipe 32) and an outlet water pipe (at least fig.1 for outlet corresponding to a right pipe 32) in sealed communication with 30the bottom portion of said outer pot adapted for controlling the water level in the bottom portion of said outer pot (at least fig.2); and  2 of 7Atty. Ref.: 19-0043Filed Electronicallyat least one wicking pad (24) adapted to be in fluid communication between water in the bottom portion of said outer pot and the porous bottom portion of said inner pot.
Witt is silent about an air dispersing member further comprising a hollow annular member comprising an upper annular portion, a lower annular portion, an outer 3 of 7Atty. Ref.: 19-0043Filed Electronically annular portion, and an inner annular portion, said annular portions defining an air flow conduit 
 Hamlin teaches an air dispersing member (50) defining an air flow conduit, said air dispersing member thus being adapted to allow the passage of air into soil in which the air dispersing member has been buried by a user for aerating the soil (at least fig.1A);  an air inlet connected to the air dispersing member adapted to supply pressurized air from a source to said 10air dispersing member adapted to allow passage of air into soil in which said air dispersing member has been buried by a user for aerating the soil (at least fig.1A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Witt with an air dispersing member as taught by Hamlin in order to allow the roots to be oxygenated for optimal growth. 
West teaches a fluid dispersing member (at least fig.6 for a fluid dispersing member that can deliver air and be buried) comprising: a hollow annular member (at least fig.6) comprising an upper annular 5portion (at least fig.3 and/or fig.6 for upper portion), a lower annular portion (at least fig.3 and/or fig.6 for lower portion), an outer 
Walter teaches an air flow control device in line with said inlet airline (fig.2 for valve #2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Witt as modified by Hamlin and West with an air flow control device in line with said inlet airline as taught by Walter in order to provide an adequate fluid supply to the target object for optimal growth. 
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt as modified by Hamlin, West, and Walter as applied to claim 13 above, and further in view of McSheehy and Dryden.
For claim 14, Witt as modified by Hamlin, West, and Walter discloses wherein each said inner annular portion have defined therein a plurality of holes (West, at least fig.6 and/or Walter, fig.4) communicating between the air flow conduit to a location 
Witt as modified by Hamlin, West, and Walter is silent about wherein each said upper annular portion, each said outer annular portion, and each said lower annular portion, have defined therein a plurality of holes communicating between the air flow conduit.
McSheehy teaches a fluid dispensing member wherein each said upper annular portion has defined therein a plurality of holes communicating between the air flow conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positions of the holes of the member of  Witt as modified by Hamlin, West, and Walter with upper annular portion has defined therein a plurality of holes communicating between the air flow conduit as taught by McSheehy depending on the position of the fluid dispensing member relatively to the plants in order to allow sufficient amount of fluid to be delivered for optimal growth. 
Dryden teaches a fluid dispensing member wherein each said outer annular portion and each said lower annular portion, have defined therein a plurality of holes communicating between the air flow conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positions of the holes of the member of  Witt as modified by Hamlin, West, Walter, and McSheehy with each said outer annular portion and each said lower annular portion, have defined therein a plurality of holes as taught by Dryden depending on the position of the fluid dispensing member relatively to the plants in order to allow sufficient amount of fluid to be delivered for optimal growth.
. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt as modified by Hamlin, West, and Walter as applied to claim 13 above, and further in view of Potochnik.
For claim 16, Witt as modified by Hamlin, West, and Walter is silent about a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot.  
Potochnik teaches a system comprising a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot (at least figs. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Witt as modified by Hamlin, West, and Walter with a detachable fastening 5system as taught by Potochnik in order to allow the pots to be securely attached to one another in a staple position to effectively deliver fluid for optimal growth. 
For claim 17, Witt as modified by Hamlin, West, Walter, and Potochnik is silent about wherein said detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion and a receptacle portion, and an upper flange portion on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said 
Potochnik teaches a detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion (18) and a receptacle portion (fig.1 for portion between two #18 and/or another #18), and an upper flange portion (16) on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said outer pot is twisted relative to said inner pot when the upper rim portion and the upper flange portion is engaged (at least fig.1 and/or fig.2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastening mechanism of Witt as modified by Hamlin, West, Walter, and Potochnik with detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion and a receptacle portion, and an upper flange portion on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said outer pot is twisted relative to said inner pot when the upper rim portion and the upper flange portion is engaged as taught by Potochnik in order to allow the pots to be securely attached to one another in a staple position to effectively deliver fluid for optimal growth.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Hamlin, West, Walter, and Galal et al.
For claim 18, Witt as modified by Hamlin, West, and Walter discloses a combination of modular aeration and irrigation system as explained in claim 13 (also see fig.2). Witt further discloses a plurality of modular aeration and irrigation system comprising a plurality of inner pots, a plurality of outer pots, a plurality of wicking pads, a plurality of inlet water pipes (at least fig.1 for at least two systems), and each hollow annular member adapted for being buried in soil in one of a corresponding plurality of inner pots (Hamlin, at least fig.1 for the capability). 
Witt as modified by Hamlin, West, and Walter is silent about a plurality of air dispersing members and a plurality of inlet airlines. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of parts of the systems of Witt as modified by Hamlin, West, and Walter with a plurality of air dispersing members and a plurality of inlet airlines depending on the number of plants being planted in order to allow each plant to receive an optimal growing condition, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Witt as modified by Hamlin, West, and Walter is silent about at least one of said inlet water pipes having an inlet valve 20and at least one of said outlet water pipes having an outlet valve, wherein at least one of said inlet water pipes is detachable from a water supply, and wherein at least one of said outlet water pipes is detachable from a water outlet system downline. 
. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt as modified by Hamlin, West, Walter, and Galal as applied to claim 18 above, and further in view of Potochnik. 
For claim 19, Witt as modified by Hamlin, West, Walter, and Galal is silent about a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot.  
Potochnik teaches a system comprising a detachable fastening 5system for releasably interconnecting said inner pot and said outer pot (at least figs. 1-5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Witt as modified by Hamlin, West, Walter, and Galal with a detachable fastening 5system as taught by Potochnik in order to allow the pots to be 
For claim 20, Witt as modified by Hamlin, West, Walter, Galal , and Potochnik is silent about wherein said detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion and a receptacle portion, and an upper flange portion on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said outer pot is twisted relative to said inner pot when the upper rim portion and the upper flange portion is engaged. 
Potochnik teaches a detachable fastening system comprises an upper rim portion on said inner pot, the upper rim portion having a retaining portion (18) and a receptacle portion (fig.1 for portion between two #18 and/or another #18), and an upper flange portion (16) on said outer pot, the upper flange portion being adapted to be received and retained in 10the receptacle portion of said inner pot at one relative rotation orientation between said inner pot and said outer pot, the upper flange portion being retained in the retaining portion of the upper rim portion of said inner pot when said outer pot is twisted relative to said inner pot when the upper rim portion and the upper flange portion is engaged (at least fig.1 and/or fig.2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastening mechanism of Witt as modified by Hamlin, West, Walter, Galal , and Potochnik with detachable fastening system comprises an upper rim portion on said .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 3053011, 20160081283 each discloses a system comprising a plurality of planting receptacles. 3322347, 3185397 each discloses a sprayer. 3528251 discloses an underground watering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643